t c memo united_states tax_court marvin s and thelma s kerzner petitioners v commissioner of internal revenue respondent docket no filed date using proceeds of loans from a wholly owned partnership ps made annual loans of identical amounts to a wholly owned s_corporation which in turn paid equivalent amounts of rent back to the partnership in certain years ps also lent the s_corporation additional_amounts r disallowed the s corporation’s passthrough losses to ps for the tax_year asserting that ps lacked a sufficient basis under sec_1366 i r c held ps did not acquire a basis in indebtedness of the s_corporation from the annual loans since the transaction involved a circular flow of funds and therefore ps had made no economic outlay h peter olsen and frederick p mcclure for petitioners frank w louis for respondent memorandum opinion nims judge respondent determined deficiencies in petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number the issue for decision is whether petitioners made an economic outlay on yearly loans to their s_corporation giving them a sufficient basis in indebtedness under sec_1366 to claim the s corporation’s losses in and carry back the resulting excess net_operating_loss to the and tax years unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners filed a timely form_1040 u s individual_income_tax_return and a form_1045 application_for tentative refund in which they claimed a passthrough loss from highland court inc hci for the year and carried the resulting excess net_operating_loss back to the and tax years respondent sent petitioners notices of deficiency for the and tax years and petitioners filed a petition in response thereto petitioners resided in rhode island when they filed their petition in petitioners formed the highland court associates partnership hca and hci an s_corporation within the meaning of sec_1361 since that time each petitioner has continued to be a 50-percent partner and a 50-percent_shareholder respectively in the two entities hca borrowed money from a third-party lender to acquire and construct real_property the loan hud loan was a nonrecourse loan which fell under section of the national housing act hca with marvin kerzner dr kerzner signing as general_partner eventually refinanced the hud loan with reilly mortgage group inc reilly on date in the amount of dollar_figure reilly was given a security_interest in certain property of hca which included the notes from petitioners referred to below the parties have stipulated that internal_revenue_service tech adv mem date tam relates to this case and that the statement of facts in the tam is herewith incorporated by reference as though separately set forth in this stipulation of facts consequently we also rely herein to a substantial extent on that statement of facts for each year from to hca lent money to petitioners petitioners lent money to hci and hci paid rent to hca under the terms of the hud loan no portion of that loan’s proceeds could be used in the loan arrangements among petitioners hca and hci loans from hca to petitioners were permitted only if the third-party lender approved if the proceeds were made from hca’s net profits after debt service to hud and if the proceeds were used to fund hca’s activities for each loan between hca and petitioners and between petitioners and hci notes were drafted near the end of the calendar_year and within a short time of each other each note included the total outstanding loan balance and therefore revised and superseded the loan notes issued in the prior year each note required no principal payments until the end of the following year most of these notes stated an interest rate but the notes petitioners issued to hca from through did not proceeds of the loans from hca to petitioners were deposited into one of several personal bank accounts held by dr kerzner individually or jointly with his wife the loans were booked as other current_assets that were due from partners on hca’s balance_sheet as a result of the flowthrough aspects of the partnership petitioners reported the interest_income yearly on their schedules k-1 partner’s share of income credits deductions etc and b interest and ordinary dividends they deducted a corresponding investment_interest expense on their schedule a itemized_deductions funds for the loans from petitioners to hci yearly loans were issued out of one of petitioners’ personal bank accounts and deposited into hci’s bank accounts these loans are reflected on hci’s balance_sheet as loans from shareholder hci did not deduct accrued interest_expense for tax purposes and petitioners did not report accrued interest_income as part of their gross_income petitioners made additional loans to hci in and additional loans of dollar_figure and dollar_figure respectively aside from a dollar_figure repayment of principal during the tax_year by hci to petitioners no payments of principal or interest were ever made on any of these notes after the year pursuant to requirements imposed by hud the loans were combined into a single surplus cash note issued by hci to petitioners the surplus cash note stated an interest rate regardless of which specific accounts were involved petitioners used one of their personal accounts to deposit all loan proceeds from hca and to write all checks to hci in every case both the receiving and lending of funds by petitioners occurred within a short time of each other in specifically the flow of activity among hca petitioners and hci was as follows hca issued petitioners a check in the amount of dollar_figure on date the check was deposited into their personal checking account on date petitioners issued to hci an dollar_figure check from their personal rental checking account on date the check was deposited into the hci business checking account on the same day petitioners wrote an additional dollar_figure check to hci out of their personal checking account on date the check was deposited into the hci checking account on the same day petitioners also wrote off dollar_figure of accrued interest on loans to hci in by making an entry on hci’s books to reclassify the amount from accrued interest payable to additional paid-in capital the entry was made to reduce the accrued interest to coincide with the surplus cash note balance the reclassification entry reflected dr kerzner’s assent to hud’s request to recalculate accrued interest on the basis of net advances rather than gross amounts outstanding for the through tax years petitioners claimed passthrough losses from hci they dispute respondent’s determination that losses from hci should be suspended because of a lack of bases in stock and indebtedness which caused an alleged dollar_figure increase in taxable_income for they also dispute the disallowance of a previously allowed carryback of the net_operating_loss to petitioners’ and years and alleged increases in taxable_income for and in the respective amounts of dollar_figure and dollar_figure petitioners have conceded all other adjustments proposed in the notices of deficiency other than consequential computational adjustments discussion in determining tax_liability for the year in which an s corporation’s taxable_year ends sec_1366 requires shareholders to take into account their pro_rata shares of the corporation’s income losses deductions and credits whose separate treatment could affect the tax_liability of any shareholder and its non-separately computed income or loss the aggregate amount of losses and deductions for any taxable_year cannot exceed the sum of the shareholder’s adjusted bases in the corporation’s stock and any indebtedness of the s_corporation to the shareholder sec_1366 in order to acquire basis in indebtedness of an s_corporation the caselaw has required that the indebtedness run directly from the s_corporation to the shareholder and the shareholder make an actual economic outlay that renders him poorer in a material sense 63_tc_468 affd 535_f2d_309 5th cir 54_tc_1293 affd per order aftr 2d ustc par 8th cir kaplan v commissioner tcmemo_2005_218 there is no question that an indebtedness runs directly from the s_corporation hci to the shareholders petitioners petitioners contend that this renders the economic outlay doctrine inapplicable but we have held that in order to increase basis in an s_corporation the shareholder must make an actual economic outlay to satisfy this requirement even in circumstances where the taxpayer purports to have made a direct loan to the s_corporation the taxpayer must show that the claimed increase in basis was based on some transaction which when fully consummated left the taxpayer poorer in a material sense kaplan v commissioner supra and cases cited therein citations and some quotation marks omitted the issue is thus whether petitioners made an economic outlay on the yearly loans to hci we have previously held that transactions involving a brief circular flow of funds beginning and ending with the original lender designed solely to generate bases in an s_corporation have no economic_substance and therefore do not evidence the required economic outlay 357_f3d_854 8th cir in oren the taxpayers engaged in a circular loan transaction in an attempt to claim depreciation_deductions otherwise in excess of bases in their s_corporations starting from the taxpayers’ other s_corporation loans of identical or almost identical amounts of money circled around to the taxpayers to the s_corporations with the depreciation_deductions and then back to the first s_corporation in holding that no economic outlay had been made we found that the economic positions of the parties had not changed and that the disbursements of loan proceeds were the equivalent of offsetting bookkeeping entries we noted that the cashflow on the loan repayments confirmed the transactions’ lack of economic_substance because they too followed a circular route the court_of_appeals for the eighth circuit relied on similar reasoning to affirm our decision we have reached this same conclusion even where a loan was not used at every step of the circular transaction kaplan v commissioner supra in kaplan the taxpayer lent proceeds of a bank loan to his s_corporation that corporation paid the proceeds over to another s_corporation owned by the taxpayer which then lent the money back to the taxpayer since the first s_corporation had an account payable due to the second the taxpayer argued that the transfer between the s_corporations was a repayment of debt and the entire transaction was therefore not a circular loan because this transfer was not a loan the debts of the first s_corporation and the taxpayer technically continued to exist unlike those in oren v commissioner supra since there was no opposing cycle of loan repayments to automatically extinguish those debts the taxpayer argued that he made an economic outlay because he bore the risk that the first s_corporation would not be able to repay him nevertheless we found an inherent lack of substance in the loans and held that the taxpayer made no economic outlay because the transactions’ structure rendered any purported risk illusory neither of the wholly owned s_corporations would ever act adversely to the taxpayer’s interests and even if they did his bank debt was secured_by the second s corporation’s bank account into which the funds were deposited that meant there was no significant risk that the bank would ever enforce payment against him in the event of a default thus there was no real danger that he would have ever had to contribute his own money to repay the bank debt the loans’ lack of substance was confirmed when the taxpayer later merged the s_corporations causing the debts to and from the taxpayer to cancel out in the case before us there is the same circular_flow_of_cash beginning and ending with hca each year hca lent money to petitioners petitioners then lent the proceeds to hci to complete the cycle hci paid rent to hca viewed in its entirety the transaction lacked economic_substance since the money wound up right where it started the fact that purely paper debts to two parties hca and petitioners were accumulating is not enough to give the transaction substance see kaplan v commissioner supra petitioners made no economic outlay because they were merely a conduit through which the money flowed and there was no real expectation that they would repay hca like the taxpayer in kaplan v commissioner supra petitioners exercised complete control_over both hca and hci meaning neither would act in a manner adverse to petitioners’ interests furthermore there was no significant risk that petitioners would themselves ever have to repay any portion of the hud loan petitioners were never primarily liable on the hud loan the only circumstance in which hud would have been able to collect from petitioners would have been in the event of hca’s bankruptcy this was a highly improbable scenario as the conditions imposed by the hud loan on hca’s ability to lend money to petitioners practically ensured that hca could do so only when it was profitable the fact that only one repayment was ever made in years further indicates the loans’ lack of substance petitioners cite several cases as examples of the court’s having purportedly found an actual economic outlay despite a circular flow of funds however none of these cases actually dealt with that fact pattern they involved loans made by a controlled_entity directly to an s_corporation also owned by the taxpayer ruckriegel v commissioner tcmemo_2006_78 yates v commissioner tcmemo_2001_280 culnen v commissioner tcmemo_2000_139 revd and remanded on another issue 28_fedappx_116 3d cir even though in each case the money never actually passed through the taxpayer’s hands we treated the transaction as a back-to-back_loan involving the taxpayer because the controlled_entity had acted as the taxpayer’s incorporated_pocketbook routinely paying off taxpayer’s expenses on his behalf the court held that each taxpayer had made an economic outlay despite the fact that the money came from a related lender ie the controlled_entity in approving the back-to-back_loan structure the court in ruckriegel specifically distinguished the facts in that case from the circular loan transaction scenario found in oren v commissioner tcmemo_2002_172 and noted that the transfers were made with the valid 1in ruckriegel v commissioner tcmemo_2006_78 only the wire transfers passing through the taxpayers’ hands on the way from their partnership to their s_corporation created an accession to their basis in the latter no basis step-up was allowed for the direct interentity transfers as to which the paper trail was often out of sync with the borrowing and lending it purported to document purpose of providing the s_corporation with working_capital thus the court concluded that assuming such a valid purpose exists taxpayers are generally free to arrange the transaction in a tax-minimizing fashion ruckriegel v commissioner supra moreover the taxpayers in the ruckriegel yates and culnen cases acted in a manner consistent with treatment of the transactions as back-to-back loans recording the transaction as such on the parties’ books and actually making repayments in accordance with the stated terms of the loans in the case before us there is no back-to-back_loan situation instead there is a circular flow of funds thus the cases petitioners cite offer them no dispositive support furthermore even if we did not find the transaction to be circular the transfers between petitioners and hci were not truly loans with petitioners reporting no interest_income and hci claiming no interest deductions with the exception of hci’s single repayment of principal in none of the parties ever made any payments on the loans petitioners also cite gilday v commissioner tcmemo_1982_242 as a purportedly circular transaction case yet giving rise to basis in indebtedness gilday also discussed the treatment of a direct loan to a controlled s_corporation as a back-to-back_loan involving the shareholder but provides even weaker support for petitioners’ position in that the lender there was a bank when funds come from an unrelated third party the arm’s-length transaction tends to ensure that repayment will be enforced miller v commissioner tcmemo_2006_125 here the loan is from a related_party hca the fact that the funds are coming from a related lender does not necessarily invalidate the transaction as long as other factors clearly establish the economic validity of the transaction bhatia v commissioner tcmemo_1996_429 however we are unpersuaded that petitioners would ever have to repay the loans from hca for these reasons we hold that petitioners did not make an economic outlay on the yearly loans and did not acquire basis in indebtedness in those amounts the parties stipulated that only the following adjustments are in dispute a the disallowance of net operating losses carried back from previously allowed with respect to petitioners’ and years resulting in increases in taxable_income for and in the respective amounts of dollar_figure and dollar_figure b the determination that losses from highland court inc should be suspended due to a lack of basis in stock and indebtedness resulting in an increase in taxable_income for in the amount of dollar_figure all other adjustments proposed in the statutory notices of deficiency on which this case is based other than consequential computational adjustments are conceded by the petitioners notwithstanding the above stipulation respondent asserts that a second issue to be decided is whether petitioners’ bases in stock and indebtedness in hci in an open_year must be computed using previously deducted losses in excess of their basis in stock and indebtedness in years that are now closed this issue was also discussed in the tam however since petitioners do not challenge respondent’s position on this issue either in their petition or on brief the issue is deemed moot we have considered all of the contentions and arguments of the parties that are not discussed herein and we hold them to be without merit and or irrelevant to reflect the foregoing decision will be entered under rule
